                        Case 3:19-cv-01512-JCS Document 2 Filed 03/22/19 Page 1 of 1
                                                                                                                            Reset Form
 
 
CAND Pay.gov Application for Refund (rev. 5/17)


                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
                   APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                         PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-7, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
       transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

    1. Your Name:* Chilaren Kada                                       8. Your Phone Number: (415) 677-5587
    2. Your Email Address: * clk@severson.com                          9. Full Case Number (if applicable): Danford Foundation v.
    3. Pay.gov Tracking ID Number:* 26G9HEED                                                       Attorney Admission
                                                                                               ✔   Civil Case Filing
    4. Agency Tracking ID Number:* 0971- 13195945                                                  FTR Audio Recording
                                                                       10. Fee Type:*
    5. Transaction Date:* 03/22/2019                                                               Notice of Appeal
                                                                                                   Pro Hac Vice
    6. Transaction Time:* 5:15 pm                                                                  Writ of Habeas Corpus
    7. Transaction Amount (Amount to be refunded):* $ 400.00
     11. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
      For a duplicate charge, provide the correct Pay.gov and Agency Tracking numbers in this field.
      If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
    I was initiating a case with a Notice of Removal. I got to the step after entering the credit card information when I realized I had
    not entered all the parties. I tried to go back but the website went down. Pay.gov Tracking ID: 26G9HEED and Agency Tracking
    ID: 0971-13195945. Sorry.


         Efile this form using OTHER FILINGS → OTHER DOCUMENTS → APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                               FOR U.S. DISTRICT COURT USE ONLY

                          Approved
    Refund request:       Denied
                          Denied ─ Resubmit amended application (see reason for denial)
    Approval/denial date:                                                   Request approved/denied by:
    Pay.gov refund tracking ID refunded:                                    Agency refund tracking ID number: 0971-
    Date refund processed:                                                  Refund processed by:
    Reason for denial (if applicable):


    Referred for OSC date (if applicable):


 
